TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-19-00448-CV


                                    D. J. and A. S., Appellants

                                                  v.

                Texas Department of Family and Protective Services, Appellee




                 FROM THE 146TH DISTRICT COURT OF BELL COUNTY
       NO. 300,832-B, THE HONORABLE JACK WELDON JONES, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant D. J. filed her notice of appeal on July 5, 2019. The appellate record

was complete on July 15, 2019, making appellant’s brief due on August 5, 2019. The Court

previously ordered appellant D.J. to file her brief no later than August 26, 2019, and advised her

that if the brief was not filed by that date, the case may proceed on appellant A.S.’s brief alone.

On August 27, 2019, appellant, who was an intervenor in the proceeding below and is acting

pro se, submitted a motion for extension of time to file appellant’s brief, which is not compliant

with the Texas Rules of Appellate Procedure. In the motion, appellant informs the Court that she

is attempting to obtain counsel to assist her with this appeal.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting
extensions. In this instance, on its own motion, the Court orders appellant to file appellant’s

brief no later than September 13, 2019. If the brief is not filed by that date, the case may proceed

on appellant A.S.’s brief alone.

               It is ordered on August 30, 2019.



Before Chief Justice Rose, Justices Triana and Smith




                                                   2